Citation Nr: 0836855	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae. 

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
bronchitis, sinusitis, allergic rhinitis, pharyngitis, and 
tonsillitis.

3.  Entitlement to service connection for blurred or double 
vision, to include as secondary to the veteran's service-
connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1983 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The issue of service connection for pseudofolliculitis barbae 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sleep apnea is primarily attributable to 
his body habitus and the anatomical configuration of his 
tongue and oropharynx.  The credible medical evidence of 
record does not attribute sleep apnea to the veteran's 
service-connected disabilities or to his military service.  

2.  Blurred or double vision is not attributable to the 
veteran's service-connected disabilities, or to the treatment 
thereof, and is not otherwise attributable to military 
service.   


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by service; 
and is not proximately due to, or the result of, the 
veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Blurred or double vision was not incurred in or 
aggravated by service; and is not proximately due to, or the 
result of, the veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2004, April 2005, and 
October 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection for sleep apnea and blurred or double vision; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in October 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the December 2006 Statement of 
the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for sleep apnea and 
blurred/double vision, to include as secondary to the 
veteran's multiple service-connected disabilities.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Sleep apnea

The veteran was diagnosed with obstructive sleep apnea in 
October 2004.  See VA active problem list, December 2004.  He 
reports successful treatment for the condition since November 
2004 with the use of a continuous positive airway pressure 
(CPAP) machine.  See VA examination by Dr. D.A., July 2005.  

There is no evidence of, nor does the veteran contend, that 
obstructive sleep apnea was diagnosed or treated during 
active military service.  Indeed, the first diagnosis of 
sleep apnea is recorded over 13 years after the veteran's 
discharge from the military.  As there is no in-service 
occurrence of this disability, direct service connection is 
not warranted.  

The veteran contends that his sleep apnea is due to his 
multiple service-connected upper respiratory disabilities, to 
include bronchitis, sinusitis, allergic rhinitis, 
pharyngitis, and tonsillitis.  In support of this contention, 
the veteran's representative states that the National Heart, 
Lung, and Blood Institute identifies, among others, 
tonsillitis and sinusitis as possible causes of sleep apnea.  
See Representative's statement, August 2007.  He states that 
these service-connected conditions "could possible cause" 
the veteran's sleep apnea.  Id. 

The Board has considered this contention.  However, it is 
important to note that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a causal connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  

In other words, while the referenced medical treatise 
information suggests that the veteran's service-connected 
disabilities can be a possible cause of sleep apnea in some 
cases, there is no evidence that these disabilities are the 
cause of this veteran's diagnosed sleep apnea.  Instead, in 
July 2005, a VA examiner opined that the veteran's sleep 
apnea was likely due to "a large body habitus" and having a 
narrow oropharynx with prominent base of tongue.  At the time 
of this examination, the veteran self-reported being 
approximately six feet tall and weighing 300 pounds.  
Additionally, the examiner noted that an aging individual is 
more prone to sleep apnea.  VA examination by Dr. D.A., July 
2005.  In any event, the examiner noted the veteran's chronic 
sinusitis, rhinitis, and other upper respiratory ailments, 
but did not find that these conditions were likely to have 
caused the veteran's obstructive sleep apnea.  The veteran 
has not submitted additional medical evidence or opinions as 
to the etiology of his sleep apnea.  

The Board also notes that the results of the July 2005 sleep 
study have been duly considered.  While this evidence 
documents the diagnosis of mild obstructive sleep apnea, 
there is no correlated opinion as to the etiology of the 
condition.  

The Board has also considered four lay statements from the 
veteran's wife and three fellow service members.  While the 
fellow servicemen relate various respiratory and weight 
control issues that they witnessed this veteran experiencing 
in service, they merely describe the veteran as having 
difficulty falling asleep at periods during service.  See Lay 
statements (also known as buddy statements) by S.W., L.A., 
and C.W., December 2007.  This is not sufficient evidence 
that sleep apnea existed during service, nor that his sleep 
apnea is causally related to his service-connected 
disabilities.  The veteran's wife asserts that she has 
witnessed the veteran stop breathing in the middle of the 
night and that he has had a number of upper respiratory 
problems.  See Statement by L.T., December 2007.  

The Board has considered each of the lay statements, but 
finds that the assertions contained therein have no probative 
value in the absence of evidence that these individuals have 
the expertise to render opinions about medical matters.  
Although lay persons are competent to testify as to 
experiences and symptoms witnessed using their own senses, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
any of the four providers of lay testimony possess medical 
knowledge which would render their opinions as to etiology 
and a medical diagnosis competent.

In sum, without medical evidence that affirmatively links the 
veteran's sleep apnea to his military service or to his 
service-connected disabilities, service connection for sleep 
apnea cannot be granted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  

Blurred or double vision

The veteran asserts his vision problems began subsequent to 
sinus surgery conducted by VA in June 2004.  Board hearing 
transcript, December 2007; Statement in support of claim, 
July 2004.  It is noted that the veteran has specifically 
declined to file a claim under 38 U.S.C.A. § 1151(West 2002), 
but instead claims only that his blurred vision is secondary 
to his service-connected sinusitis and the treatment thereof.  
See Report of telephone contact, November 2004.  

Specifically, the veteran reported blurred vision beginning 
approximately three weeks after sinus surgery in June 2004.  
VA outpatient record, July 2004.  At that time, the veteran 
expressly denied double vision.  See VA outpatient record, 
dated July 23, 2004 and August 6, 2004.  The treating 
physician opined that the veteran's vision changes were not a 
result of sinus surgery.  See VA outpatient record, dated 
July 27, 2004.  Vision testing in September 2004 resulted in 
a diagnosis of presbyopia and a pair of corrective glasses 
was ordered for the veteran.  VA outpatient record, September 
2004.  

Subsequently, upon VA examination in October 2004, the 
veteran described experiencing persistent blurred vision and 
double vision, such that images appeared to be smeared 
posteriorly.  The veteran's presbyopia was noted, but his 
vision corrected to 20/20 in the right eye and 20/25 in the 
left eye.  VA ophthalmology examination by Dr. R. H., October 
2004.  The examiner specifically opined that it was unlikely 
that the sinus surgery could cause a refractive error because 
such an error was usually caused by a change in a person's 
corneal shape or lens.  He stated that it was "very 
unlikely" that the veteran's cornea or lens could have been 
affected by the sinus surgery.  Id.  

The examiner opined that the amount of blood loss reported 
during the veteran's surgery could possibly lead to an 
underlying ischemic process that would affect one's optic 
nerve or possibly a nerve that controls the movement of the 
eye muscles.  However, in the veteran's case, the examiner 
was not able to find any physical evidence that nerve damage 
had occurred.  Therefore, he opined that any discussion of 
possible underlying processes was speculative in nature.  As 
such, the examiner did not find any causal relationship 
between the veteran's reported blurred or double vision and 
his sinusitis, or the surgical treatment thereof.  Id. 

While the veteran claims only that his blurred or double 
vision is a result of the June 2004 sinus surgery, the Board 
has considered whether any alternate theory of entitlement is 
applicable.  Specifically, the Board has identified 
complaints of blurred vision in April 1991 and in January 
1998.  See Service treatment record provided by veteran, 
dated in April 1991; VA outpatient record, January 1998.  
Because the April 1991 instance of blurred vision occurred 
during active military service, the Board has considered 
whether direct service connection is warranted.  

However, as the veteran has expressly denied experiencing any 
vision problems prior to September 2004, the Board can only 
conclude that the documented instances of blurred vision 
prior to that date were acute and transitory in nature.  
Furthermore, the veteran was properly notified of the 
components of direct service connection, including the need 
to submit competent medical evidence that substantiates a 
linkage between his active service and his current disorder.  
See Notice letter, November 2004.  He has not done so, and no 
such evidence has otherwise been obtained.  Thus, the record 
when taken as a whole, after due notification, advisement, 
and assistance to the appellant under the governing laws and 
regulations, does not contain competent evidence to suggest 
that the claimed vision problem is directly related to the 
appellant's military service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

In sum, there is no medical evidence that affirmatively links 
the veteran's blurred vision to his military service, to his 
service-connected sinusitis, or to the June 2004 surgical 
treatment for sinusitis.  As such, service connection for 
blurred or double vision is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply. 


ORDER

Service connection for sleep apnea, to include as secondary 
to the veteran's service-connected bronchitis, sinusitis, 
allergic rhinitis, pharyngitis, and tonsillitis, is denied. 

Service connection for blurred or double vision, to include 
as secondary to the veteran's service-connected sinusitis, is 
denied.    


REMAND

The veteran seeks an increased rating for pseudofolliculitis 
barbae (PFB) which is currently evaluated as noncompensably 
disabling.  In July 2005, a VA examination for skin diseases 
established that the veteran's PFB had no active inflammation 
at the time, but that his condition included hyperpigmented 
macules and papules in the beard area, particularly over the 
neck, with two small lesions noted at the back of the head.  
The examiner opined that PFB covered approximately two 
percent of the total body surface.  VA examination by Dr. 
M.M., July 2005.  A second VA examination on the same day 
identified PFB with well-healed scars and active infected 
follicles.  VA examination by Dr. D.A., July 2005.  

Based upon the somewhat conflicting information in the July 
2005 VA examinations, the lapse in time from those exams, and 
the lack of concurrent treatment records, the actual severity 
of the veteran's service-connected disability is unclear.  He 
must be afforded a contemporaneous and thorough VA 
examination.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).   

It is also noted that the regulations pertaining to the 
rating of skin conditions are changing as of October 23, 
2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As such, 
the veteran should be notified of both the current and the 
new regulations as they relate to the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all necessary notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2007), 
the implementing regulations found at 38 
C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
As the rating criteria for evaluating skin 
conditions changed as of October 23, 2008, 
the veteran should also be notified of the 
rating criteria prior to and as of this 
regulatory change.  

2.  Obtain all outstanding VA outpatient 
clinical records for this veteran. 

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected skin 
condition, pseudofolliculitis barbae 
(PFB), to include a determination of the 
nature and extent of any scarring 
resulting from the condition.  The claims 
file must be reviewed in conjunction with 
the examination.  

The examiner is specifically asked to 
identify the following:
(1) the percent of the entire body 
affected by PFB;
(2) the percent of the exposed area 
affected by PFB;
(3) whether any systemic therapy has been 
required during the past 12-month period, 
and if so for what total duration; and 
(4) whether the veteran exhibits any of 
the eight characteristics of disfigurement 
for purposes of evaluating any scars 
resulting from PFB under 38 C.F.R. 
§ 4.118.  

4. Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


